Case 7:18-cv-10204-PMH Document 57 Filed 04/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

n-=- XK
SAMUEL INDIG, MEIR KAHANA, : Case No: 18-cv-10204
and ROBERT KLEIN,
Plaintiffs,
NOTICE OF APPEARANCE
-against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS :
ZUMMO, LEON HARRIS, and DORIS ULMAN,

Defendants.

x

 

PLEASE TAKE NOTICE that John M. Flannery of WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP, an attorney duly admitted to practice law before this Court, hereby
appears on behalf of the defendants, THE VILLAGE OF POMONA and DORIS ULMAN, in the
above captioned action and respectfully requests that all pleadings, notices, orders, correspondence

and other papers in connection with this action be served upon her at the following address:

John M. Flannery, Esq.
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
1133 Westchester Avenue

White Plains, New York 10604
Telephone number: 914-323-7000
Facsimile: 914-323-7001

E-mail: john. flannery/@wilsonelser.com

PLEASE TAKE FURTHER NOTICE that, the foregoing demand also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

7585119v.1
Case 7:18-cv-10204-PMH Document 57 Filed 04/19/19 Page 2 of 2

demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, facsimile, e-mail or otherwise.

Dated: White Plains, New York
April 19, 2019
Yours, etc.,

WILSON, ELSER, MOSKOWITZ, EDELMAN &
DICKER LLP

By: /s/John M. Flannery

 

John M. Flannery

Attorneys for Defendants,

The Village of Pomona and Doris Ulman
1133 Westchester Avenue

White Plains, New York 10604

(914) 323-7000

TO: VIA ECF
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004

7585119v.1
